Citation Nr: 1017993	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-12 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability. 

3.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.D.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977 and thereafter in the Florida Army National 
Guard with periods of Active Duty for Training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the RO 
in St. Petersburg, Florida, which, in pertinent part, denied 
service connection for a right shoulder disability, a 
bilateral hearing loss disability, and tinnitus.  

The Board notes that the Veteran submitted additional 
evidence after the April 2008 Statement of the Case (SOC) was 
issued, and waived initial consideration of this evidence by 
the agency of original jurisdiction in accordance with 
38 C.F.R. § 20.1304 (2009).  The Board may proceed with 
appellate review. 

The Veteran testified at an October 2009 hearing at the St. 
Petersburg RO before the undersigned.  A transcript of the 
hearing has been associated with the file.

The issues of service connection for a right shoulder 
disability and a bilateral hearing loss disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise with respect to whether 
the Veteran's tinnitus is related to service, to include the 
Veteran's periods of ACDUTRA.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
tinnitus has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service 
connection for tinnitus.  For the reasons that follow, the 
Board concludes that service connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the Veteran's periods of ACUDTRA, the Board 
notes that active service is a prerequisite to service 
connection, and has been defined to mean "active military, 
naval, or air service." 38 U.S.C.A. § 101(2), (24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).  The term "active military, 
naval, or air service" includes: (1) active duty; (2) any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  Id.

In order for the Veteran to be eligible for service 
connection for any disability claimed during his Florida Army 
National Guard service, the record must establish that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty, or that he 
was disabled from an injury incurred or aggravated during 
inactive duty training.  See Mercado- Martinez v. West, 11 
Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  

With respect to the first Hickson element, namely evidence of 
a current disability, the Board notes that tinnitus is 
defined as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 
2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Here, at the May 2007 VA examination, the Veteran reported 
that he has experienced tinnitus since the 1990's.  
Accordingly, the Board finds that the Veteran has a current 
disability. 

Under the second element, the evidence must show that the 
Veteran incurred a disease or injury during active service or 
a period of ACDUTRA.  Where a veteran is seeking service 
connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, 
the official history of each organization in which the 
veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).  Here, the Veteran's DD 214 reflects that he 
served as an infantryman.  The Veteran stated in his June 
2007 notice of disagreement and at the October 2009 Board 
hearing that he was exposed to hazardous noise during service 
from an M16, M60, M50, and pyrotechnics used during training.  
The Veteran also stated at the Board hearing that he served 
in the Army National Guard for about 22 years with regular 
periods of ACDUTRA.  The Veteran stated that some of these 
periods included instructing service members on the firing 
range.  The Veteran stated that most of the time he did not 
use ear plugs.  Based on the Veteran's DD 214 and his 
testimony at the Board hearing, the Board finds that the 
Veteran was exposed to hazardous noise from firearms during 
active service and his periods of ACDUTRA, which is 
consistent with the circumstances of the Veteran's service.  
See id.  

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of tinnitus or ringing in 
the ears.  Periodic examinations conducted in connection with 
the Veteran's Army National Guard service, dated in April 
1982, July 1986, December 1989, December 1993, January 1994, 
and March 1996 reflect that the Veteran denied any problems 
with his ears.  Thus, while the Board finds that the Veteran 
was exposed to hazardous noise from firearms during active 
service and periods of ACDUTRA, the service treatment records 
are negative for evidence of tinnitus. 

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's tinnitus and his in-service noise 
exposure.  The Board acknowledges the Veteran's contention 
that his tinnitus was caused by acoustic trauma he sustained 
in service.  The Veteran can attest to factual matters of 
which he has first-hand knowledge, such as his symptoms and 
other experiences.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  It is then for the Board to determine the 
credibility and weight of the Veteran's statements in light 
of all the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  However, the Veteran, as a lay person, has not 
been shown to have the requisite medical knowledge or 
training to be capable of diagnosing most medical disorders 
or rendering an opinion as to the cause or etiology of any 
current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the 
Board cannot consider as competent evidence the Veteran's 
opinion that his tinnitus was caused by noise exposure during 
active service, as this is a determination that is medical in 
nature and therefore requires medical expertise.  See id.; 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The earliest medical evidence of the Veteran's tinnitus is a 
June 2006 private audiological examination report.  At the 
examination, the Veteran described his in-service noise 
exposure from firearms and stated that he experiences a 
constant bilateral high pitched ringing in his ears.  The 
Veteran reported no post-service noise exposure.  He stated 
that following service he worked as a bus driver.  Test 
results revealed mild to borderline profound sensorineural 
hearing loss bilaterally.   The examiner stated that the 
configuration of these test results was "extremely 
consistent" with noise exposure and acoustic trauma.  The 
examiner further found that the audiometric configuration was 
not at all consistent with the Veteran's age or his civilian 
occupation as a bus driver.  Therefore, the examiner opined 
that it was more likely than not that the Veteran's tinnitus 
was secondary to military service.  

A May 2007 VA audiological examination report reflects that 
the Veteran reported constant tinnitus that began in the 
1990's.  The examiner stated that the date of onset of the 
Veteran's tinnitus did not correlate with regular active 
military service.  

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's tinnitus is related to service.  While the service 
treatment records are negative for any indication of tinnitus 
or ringing in the ears, and the earliest medical evidence of 
the Veteran's tinnitus is the June 2006 private examination, 
the Veteran continued to have noise exposure from military 
service during his regular periods of ACDUTRA, which 
continued into the 1990's.  Thus, the May 2007 VA examiner's 
statement that the Veteran's onset of tinnitus in the 1990's 
did not correlate with active military service is not 
accurate, as it did not account for the Veteran's periods of 
ACDUTRA, in which the Veteran was exposed to hazardous noise 
as a firearms instructor.  Moreover, the May 2007 VA examiner 
did not actually render an opinion as to whether the 
Veteran's tinnitus is related to service or explain the 
significance of the finding that the Veteran's tinnitus did 
not correlate with regular active military service.  See 
Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (holding that 
the probative value of a medical opinion comes from its 
reasoning, and therefore neither a VA medical examination 
report nor a private medical opinion is entitled to any 
weight if it contains only data and conclusions).  Thus, the 
Board gives more weight to the June 2006 private examination, 
in which the examiner found that based on the Veteran's 
audiological test results, which were consistent with noise 
exposure, as well as the Veteran's age and occupation, it was 
more likely than not that the Veteran's tinnitus is related 
to military service.  

As such, the Board finds that the evidence is at least in 
equipoise with respect to this claim.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is granted.  See Hickson, supra; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran claims entitlement to compensation for a 
bilateral hearing loss disability and a right shoulder 
disability.  The Board finds that further development is 
warranted before these claims can be properly adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants in developing a claim for VA 
benefits.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's service connection claim for a 
bilateral hearing loss disability, the Board finds that the 
May 2007 VA examination is not adequate for the purpose of 
making a decision on this claim.  The VA examiner opined that 
the Veteran's hearing loss was not related to service because 
a left ear hearing loss was recorded prior to military 
service and the same hearing loss type and degree were shown 
well after separation from regular service in a December 1989 
National Guard examination.  However, a July 1986 periodic 
National Guard examination shows that the Veteran did have an 
increase in left ear hearing loss.  Specifically, the August 
1976 pre-induction examination shows puretone thresholds for 
the Veteran's left ear hearing, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
/
55
 
The July 1986 National Guard examination shows puretone 
thresholds for the Veteran's left ear hearing, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
10
20
60
65
 
Thus, the Veteran had an increase in left ear hearing loss at 
500 Hertz, 2000 Hertz, and 4000 Hertz.  Thus, because the 
basis for the examiner's finding is not supported by the 
record, a new opinion is warranted as to the likelihood that 
the Veteran's left ear hearing loss was aggravated by active 
service, to include the Veteran's periods of ACDUTRA.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the VA 
examiner did not state whether the Veteran's right ear 
hearing loss is related to service.  Accordingly, a new 
opinion should be obtained as to whether the Veteran's right 
ear hearing loss was incurred in or aggravated by active 
service, to include the Veteran's periods of ACDUTRA.  

With respect to the Veteran's service connection claim for a 
right shoulder disability, the Board finds that a May 2007 VA 
examination report is not adequate for the purpose of making 
a decision on this claim.  In the report, the examiner stated 
that based on the Veteran's relatively minor initial injury 
in service and subsequent non-service related car accident, 
the examiner could not resolve without resorting to 
speculation the issue of whether the Veteran's current right 
shoulder disability is exclusively caused by the Veteran's 
in-service injury.  

The record shows that in August 1985 the Veteran injured his 
back and right shoulder in a vehicle accident during active 
duty training and was diagnosed with acute bicipital 
tendonitis of the right shoulder, which was determined to be 
incurred in the line of duty.  In June 1994, the Veteran 
sustained neck and back injuries in a motor vehicle accident 
unrelated to military duty.  There is no indication in the 
evidence of record that the Veteran injured his right 
shoulder in this civilian accident.  The May 2007 VA 
examination report reflects that the Veteran had advanced 
osteoarthritis of the right shoulder.  Based on this 
evidence, the Board finds that the VA examiner's explanation 
is insufficient as to why an opinion could not be rendered on 
this issue without resorting to speculation.  On remand, a 
new opinion should be obtained which states the degree of 
likelihood that the Veteran's current right shoulder 
disability was incurred in or aggravated by the August 2005 
vehicle accident.  If the examiner is not able to provide an 
opinion without resorting to speculation, the examiner must 
specifically state the reasons why such an opinion cannot be 
rendered.  In this regard, the examiner should state whether 
a definitive opinion cannot be provided because required 
information is missing, in which case the examiner should 
specify what information is missing, or because current 
medical knowledge yields multiple possible etiologies with 
none more likely than not the cause of the claimed 
disability.  The examiner should be as specific as possible. 

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should obtain an opinion regarding 
the etiology of the Veteran's bilateral 
hearing loss disability.  Do not schedule 
the Veteran for an examination.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner.  The examiner must note in the 
examination report that the evidence in 
the claims file has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's bilateral hearing loss 
disability is least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner must provide a complete 
rationale for any opinion provided.  In 
this respect, it is not sufficient simply 
to note the data in the claims file, such 
as the Veteran's in-service audiological 
examinations.  Rather, the examiner must 
explain the significance of the data and 
why it supports the examiner's conclusion.  

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing (in which case the examiner should 
specify what information is missing) or 
because current medical knowledge yields 
multiple possible etiologies with none 
more likely than not the cause of the 
claimed disability.  The examiner should 
be as specific as possible. 

2.  The AOJ should schedule the Veteran 
for an examination to determine the 
etiology of the Veteran's right shoulder 
disability.  The entire claims file and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's right 
shoulder disability is least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of the August 1985 
vehicle accident which occurred during a 
period of active duty for training, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner must 
provide a complete rationale for any 
opinion provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing (in which case the examiner should 
specify what information is missing) or 
because current medical knowledge yields 
multiple possible etiologies with none 
more likely than not the cause of the 
claimed disability.  The examiner should 
be as specific as possible. 

3.  After the above development is 
completed as well as any other development 
that may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


